BRYAN, Circuit Judge.
This case was tried before the District Judge, a jury being waived by stipulation in writing.
Two of the assignments of error relate to the admission of testimony during the progress of the trial; but the substance of the evidence admitted is not stated as required by rule 11 of the rules of this court. Besides that, the brief for plaintiff in error does not appear to rely on these assignments, and they were not mentioned in the oral argument. Therefore they will not be considered. Radford Grocery Co. v. Haynie (C. C. A.) 261 F. 349.
The remaining assignments of error complain of findings of fact and of law by the District Judge and of the judgment. The District Judge made no finding either of fact or of law, but at the close of the case merely delivered an oral opinion, stating the reasons which induced him to enter judgment for the defendant in error. The opinion does not take the place of findings of fact or law, and error cannot be assigned on the judgment. Bank of Waterproof v. Fidelity & Deposit. Co. (C. C. A.) 299 F. 478. The result is that the assignments of error which were argued and insisted on present no question for review.
The judgment is affirmed.